Exhibit 10.13

 

LOGO [g40226img001.gif]                                       BCE Place, 181 Bay
Street                                       Suite 3100 - P.O. Box 830  

                                    Toronto, Ontario M5J 2T3

                                    Phone: (416) 848-3500

                                    Fax: (416) 848-3162

                                       www.orionsecurities.ca

June 25, 2006

PRIVATE AND CONFIDENTIAL

Independent Committee of the Board of Directors

Yak Communications Inc.

300 Consilum Place, Suite 500

Toronto, Ontario

M1H 3G2

Attention: Gary M. Clifford, Director

Dear Sirs:

Re: Fiscal Advisory Agreement

Orion Securities Inc. (“Orion”) understands that Yak Communications Inc. (the
“Corporation”) is considering strategic alternatives for maximizing shareholder
value, including, without limitation, the sale to or merger with a third party,
by way of a take-over bid, amalgamation, plan of arrangement, sale of all or
substantially all of the assets of the Corporation or other business transaction
(any such transaction or combination thereof being referred to herein as a
“Proposed Transaction”). The purpose of this letter agreement is to set forth
our mutual understanding of the terms of Orion’s engagement by the Independent
Committee of the Board of Directors of the Corporation, (the “Independent
Committee”)

 

1. Transaction Advisory Engagement

 

1.1 The Corporation hereby engages Orion as the financial advisor and agent to
the Independent Committee in respect of (i) any Proposed Transaction, and
(ii) to complete a review of the Corporation’s current capital markets strategy,
and Orion hereby accepts this engagement on the terms and conditions set forth
in this letter agreement.

 

2. Transaction Advisory Services

 

2.1 Orion will render financial advisory services that are typical for an
engagement of this type. It is contemplated that Orion may assist the
Independent Committee in the following manner:

 

  (a) Reviewing information related to the business, operations, properties,
financial condition and prospects of the Corporation and any third party
corporation involved in the Proposed Transaction (the “Target”) from a financial
perspective;

 

  (b) assisting the Corporation in preparing a confidential information
memorandum and all related supporting documentation (collectively, the
“Memorandum”), preparing data room material and otherwise assisting in the due
diligence process in connection with the Proposed Transaction;



--------------------------------------------------------------------------------

  (c) assisting and advising the Corporation with respect to negotiating the
form, structure, terms and price of a Proposed Transaction;

 

  (d) providing the Independent Committee with analysis and advice as to the
financial implications of a Proposed Transaction and as to courses of action to
be taken to maximize value for the shareholders of the Corporation;

 

  (e) together with your counsel, assisting in negotiating and preparing
documentation necessary to complete a Proposed Transaction;

 

  (f) assisting the Independent Committee in the preparation of public and
internal announcements and presentations to the Board of Directors regarding the
Proposed Transaction, if requested; and

 

  (g) providing such other financial advisory services as the Independent
Committee and Orion agree are appropriate in the circumstances.

The engagement of Orion to perform any additional services in respect of any
Proposed Transaction, including, without limitation, assisting in the
preparation of any valuations or any other opinions, including but not limited
to a fairness opinion, that may be required, shall be set forth in, and subject
to the terms and conditions of, a separate or amending letter agreement and the
fees for such services will be negotiated separately and in good faith and will
be consistent with fees paid to investment bankers in Canada for similar
services. This engagement does not include, or should not be considered to
involve a formal valuation under OSC Rule 61-501.

Subject to the compliance with the terms and conditions of this letter agreement
by the Independent Committee and the Corporation, including without limitation
the provision to Orion of all requested information and documentation and access
to the Corporation’s senior management, facilities, employees, auditors, legal
counsel and consultants, which are reasonably necessary and sufficient to allow
Orion to perform its services hereunder, Orion will prepare and deliver the
Confidential Information Memorandum referenced above on or before July 15, 2006
with the cooperation of management.

 

2.2 The Independent Committee will provide Orion with all corporate, financial
and operating information and documentation regarding the Corporation, any
Proposed Transaction, and with access to the Corporation’s senior management,
facilities, employees, auditors, legal counsel and consultants, which are
reasonably necessary and sufficient to allow Orion to perform its services
hereunder. Without limiting the generality of the foregoing, the Independent
Committee will provide Orion with copies of all valuations, appraisals,
forecasts and projections relating to the Corporation that are in the
Corporation’s possession or that are reasonably obtainable by the Corporation.

 

2.3 In carrying out its responsibilities hereunder, Orion will necessarily rely
on information prepared or provided by the Independent Committee, the
Corporation, and other sources believed by Orion to be reliable and will apply
reasonable standards of diligence to any work performed hereunder in the nature
of an assessment or review of the data or other information. However, Orion will
be entitled to rely and assumes no obligation to verify the accuracy or
completeness of such information and under no circumstances will Orion be liable
to the Independent Committee, the Corporation or the Corporation’s
securityholders for any damages arising out of the inaccuracy or incompleteness
of any such information.

 

  - 2 -   Orion Securities Inc.



--------------------------------------------------------------------------------

2.4 The Corporation represents and warrants to Orion that all information and
documentation provided by the Independent Committee and/or the Corporation in
connection with this engagement will be true and correct in all material aspects
and will not contain an untrue statement of a material fact or omit to state a
material fact that would be material to a financial advisor and agent performing
the services contemplated herein. The Corporation will be solely responsible for
the completeness and accuracy of any circular or other disclosure document to be
prepared in connection with a Proposed Transaction.

 

2.5 The Independent Committee will keep Orion fully informed of all material
changes concerning the Corporation during the term of this engagement and advise
Orion of any circumstances or developments which might be relevant to the
performance of this engagement. Unless so advised otherwise, Orion will be
entitled to assume that there has been no material change in such information
and will be entitled to rely thereon.

 

2.6 The Independent Committee agrees that if, following the public announcement
of a Proposed Transaction, there occurs any material change or event, actual or
contemplated, or you discover any fact or information which the Corporation
believes to be material or would require the making of any amendment, supplement
or revision to the shareholder materials utilized to effect the Proposed
Transaction (an “Amendment”), the Independent Committee will (i) notify Orion in
writing of the full particulars thereof, (ii) prepare, file and distribute such
Amendment in the manner permitted or required pursuant, to applicable securities
laws, and (iii) provide Orion with such number of copies of the Amendment as it
may reasonably request.

 

3. Fees

 

3.1 Subject to certain limitations as set forth in this Paragraph 3, As
consideration for Orion acting as the Independent Committee’s financial advisor
hereunder, the Corporation agrees to pay Orion a success fee in respect of any
Proposed Transaction completed during the term of this Agreement or completed
during the nine month period following the termination of this Agreement in an
amount equal to:

 

  (i) a minimum success fee of $400,000; and

 

  (ii) a base success fee equal to 1.0% of the first $35 million of Transaction
Value (as hereinafter defined) of any Proposed Transaction; and

 

  (iii) an additional success fee equal to 2.75% of Transaction Value greater
than $35 million,

which fee shall be payable forthwith upon closing of any Proposed Transaction.
For the purposes hereof, “Transaction Value” means the transaction enterprise
value (based on the value paid or payable for such Proposed Transaction,
including all debt assumed) of the Corporation.

 

3.2 In the event that the consideration received by the Corporation or its
securityholders is in whole or in part in the form of securities, the value of
such securities, for purposes of calculating the fees payable to Orion
hereunder, shall be the fair market value thereof on the effective closing date
of the Proposed Transaction. Such fair market value will be determined by Orion
using methodologies determined by Orion to be the most appropriate for the type
of securities and consistent with opinions relating thereto provided by Orion to
the Corporation or the securityholders of the Corporation, if any.

 

  - 3 -   Orion Securities Inc.



--------------------------------------------------------------------------------

3.3 Notwithstanding anything to the contrary contained herein, Orion shall be
paid a reduced success fee in respect of any Proposed Transaction completed with
Platinum Equity LLC, Gores Technology Group LLC, North Central Equity LLC (Yak
for Business, Contour, US Telco only), Kayote (VoIP and public shell only),
Dolphin Equity Partners LLP (or an affiliate thereof), or a takeover,
acquisition or any similar transaction or a so-called “going private”
transaction pursuant to Rule 13e-3 under the Securities Exchange Act of 1934, as
amended, any of which transaction led by Messrs. Heller or Zwebner as follows:
(i) in respect of a Proposed Transaction completed at a Transaction Value
greater than $5.00 per share and less than $6.00 per share, 60% of the fee
provided for in Section 3.1 hereof, and (ii) in respect of a Proposed
Transaction completed at a Transaction Value of greater than $6.00 per share,
70% of the fee provided for in Section 3.1 hereof. For greater certainty, Orion
shall be entitled to the minimum success fee of $400,000 provided for in
subsection 3.1(i) hereof without deduction.

 

4. Costs and Expenses

 

4.1 The Corporation will be solely responsible for and shall pay all costs and
expenses associated with any Proposed Transaction. The Corporation will
reimburse Orion for all reasonable out-of-pocket costs and expenses incurred by
or on behalf of Orion in connection with the provision of its services
hereunder, including, without limitation, the reasonable fees and disbursements
of legal counsel to Orion (such fees to be approved by the independent committee
prior) including Goods and Services Tax (“GST”). Such costs and expenses shall
be paid, by the Corporation on a timely basis following the delivery by Orion of
invoices therefor. All or part of the amounts payable under paragraph 3 hereof
may be subject to the GST and/or applicable provincial sales tax (collectively,
“tax”). Where tax is applicable, an additional amount equal to the amount of tax
owing thereon will be charged to the Corporation.

 

5. Use of Orion’s Advice

 

5.1.1 The Independent Committee acknowledges and agrees that all written and
oral opinions, advice, analysis and materials provided by Orion in connection
with its engagement hereunder are intended solely for the benefit of the
Independent Committee, the board of directors and the Corporation’s internal use
only in considering a Proposed Transaction and the Corporation covenants and
agrees that no such opinions, advice or materials shall be used for any other
purpose whatsoever or reproduced, disseminated, quoted from or referred to in
whole or in part at any time, in any manner or for any purpose, without the
prior written consent of Orion in each specific instance.

 

  - 4 -   Orion Securities Inc.



--------------------------------------------------------------------------------

6. Indemnification

 

6.1 The Corporation agrees to indemnify and hold harmless Orion, its affiliates
and their respective officers, directors, employees, shareholders, advisors and
agents in accordance with Schedule A hereto, which Schedule forms part of this
Agreement and the consideration for which is the entering into of this letter
agreement. Such indemnity (the “Indemnity”) shall be in addition to, and not in
substitution of, any liability which the Corporation or any other person may
have to Orion or other persons indemnified pursuant to the Indemnity apart from
such Indemnity. The Indemnity shall apply to all services contemplated herein,
including, without limitation, any additional services contemplated by paragraph
9 hereof, “Additional Services”.

 

7. Term

 

7.1 This Agreement shall be effective as of the date hereof and may not be
terminated without the consent of both the Corporation and Orion prior to
December 23, 2006, provided that this Agreement shall terminate before such date
upon written notice to Orion by the Independent Committee following the
completion of a Proposed Transaction. In addition, the Independent Committee, in
its sole discretion acting reasonably, has the right to terminate this Agreement
in the event Orion has not completed and delivered to the Corporation the
Memorandum on or before July 15, 2006. It is understood that Orion will be
relying heavily on management of the Corporation to provide the information for
inclusion in the Memorandum. Otherwise, this Agreement will continue unless
terminated by the Independent Committee or Orion upon 30 days written notice.

 

7.2 Sections 3, 4, 5, 6, 7, 10 and 11 of this Agreement shall survive the
termination or purported termination of this agreement, any withdrawal or
termination or decision not to proceed with any Proposed Transaction or the
completion of the engagement of Orion hereunder. In addition, representations,
warranties, indemnities and other agreements provided by the Independent
Committee and/or the Corporation in connection with this Agreement shall remain
in full force and effect regardless of any investigation made by Orion or on its
behalf.

 

8. Confidentiality

 

8.1 Subject to the terms hereof, Orion agrees to keep confidential information
received pursuant to this engagement in strict confidence, and to use such
information only in the course of and for the purpose of performing this
engagement. Orion further agrees to executed a confidentiality and
non-disclosure agreement with the Corporation for the purposes of, inter alia,
defining the parameters of information exchanges or to be exchanged by and
between the parties hereto and to set for the respective parties’
responsibilities relating to receipt, handling and disposal of such confidential
information. Notwithstanding the foregoing, no confidentiality restrictions
shall apply to Orion in respect of information received by Orion from the
Corporation where Orion has also received such information from a third party
that was not in breach of a confidentiality obligation to the Corporation, where
such information is or becomes generally available to the public other than as a
result of an unauthorized disclosure by Orion, where such information is
disclosed by Orion to its advisors who agree to be bound by a similar
confidentiality commitment, or where such information is required to be
disclosed by operation of applicable law or regulatory requirement.

 

  - 5 -   Orion Securities Inc.



--------------------------------------------------------------------------------

 

9. Successors and Assigns

 

9.1.1 This Agreement will enure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns provided that no
party may assign this Agreement or any rights or obligations hereunder without
the prior written consent of the other.

 

10. Acknowledgement of Activities

 

10.1.1 The Corporation acknowledges that Orion is a full-service securities firm
engaged in securities trading and brokerage activities as well as providing
investment banking and financial advisory services and that in the ordinary
course of such activities, Orion and its affiliates may hold long or short
positions, may trade or otherwise effect transactions for our own account or for
the account of clients, in debt or equity securities or related derivative
securities of the Corporation, the Target or any other company that may be
involved in a Proposed Transaction. Orion acknowledges and agrees that it has in
place all requisite internal policies, procedures and personnel guidelines to
protect and secure any and all confidential information obtained in the course
of and as a result of its relationship with the Corporation. Orion further
acknowledges and agrees that at all times for the duration of this Agreement it
shall remain responsible for compliance with any and all U.S. federal and state
securities laws as well as with the applicable internal policies and guidelines
of the Corporation.

 

11. Miscellaneous

 

11.1 This agreement shall be governed by and construed in accordance with the
laws of the Province of Ontario and the laws of Canada applicable therein. Any
and all disputes arising under this Agreement, whether as to interpretation,
performance or otherwise, shall be subject to the non-exclusive jurisdiction of
the courts of the Province of Ontario and each of the parties hereto hereby
irrevocably attorn to the jurisdiction of the courts of such Province.

 

11.2 This agreement constitutes the entire agreement among the parties and may
only be amended by agreement in writing.

 

11.3 If one or more provisions contained herein shall, for any reason, be held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not effect any other provision of this
letter agreement, but this agreement shall be construed as if such invalid,
illegal or unenforceable provision or provisions had never been contained
herein.

 

11.4 This agreement may be delivered by facsimile and may be signed in one or
more counterparts each of which so executed shall constitute an original and all
of which together shall constitute one and the same agreement.

If this letter accurately reflects your understanding of the terms of the
proposed transaction, please execute this letter where indicated below and
return a copy of the same (personally, or by facsimile and courier) to Orion
Securities Inc., Attention: Gregory M. Cameron.

 

Yours very truly, ORION INC. Per:  

/s/ Gregory M. Cameron

  Gregory M. Cameron  

Vice President, Investment Banking

 

  - 6 -   Orion Securities Inc.



--------------------------------------------------------------------------------

The foregoing accurately reflects the terms of the engagement which we are to
enter into and such terms are agreed to as of the date first written above.

 

 

YAK COMMUNICATIONS INC., Per:  

/s/ Gary M. Clifford

  Gary M. Clifford, Chairman   Independent Committee

 

  - 7 -   Orion Securities Inc.



--------------------------------------------------------------------------------

SCHEDULE A

INDEMNITY

In consideration for Orion Securities Inc. (“Orion”) accepting the engagement
(the “Engagement”) pursuant to the engagement letter (the “Agreement”) to which
this Schedule A is attached, the Corporation (as defined in the attached
Agreement) agrees to indemnify and hold harmless Orion, its affiliates and their
respective directors, officers, employees, partners, agents, advisors and
shareholders (collectively, the “Indemnified Parties” and individually, an
“Indemnified Party”), to the full extent lawful, from and against any and all
expenses, losses, claims, actions, damages and liabilities, joint or several,
(including the aggregate amount paid in reasonable settlement of any actions,
suits, proceedings, investigations or claims and the reasonable fees and
expenses of their counsel that may be incurred in advising with respect to
and/or defending and/or settling any action, suit, proceeding, investigation or
claim (collectively, the “Claims”) that may be made or threatened against any
Indemnified Party but not including any amount for lost profits) to which any
Indemnified Party may become subject or otherwise involved in any capacity under
any statute or common law or otherwise insofar as the Claims relate to, are
caused by, result from, arise out of or are based upon, directly or indirectly,
the Engagement whether performed before or after the Corporation’s execution of
the Agreement.

Notwithstanding the foregoing, this indemnity shall not apply to the extent that
a court of competent jurisdiction in a final judgment that has become
non-appealable shall determine that such expenses, losses, claims, actions,
costs, damages or liabilities to which the Indemnified Party may be subject were
caused by the negligence, willful misconduct or fraudulent act of the
Indemnified Party.

If for any reason, the foregoing indemnification is unavailable to an
Indemnified Party or is insufficient to hold it harmless, then the Corporation
shall contribute to the amount paid or payable by the Indemnified Party as
result of such Claim in such proportion as is appropriate to reflect not only
the relative benefits received by the Corporation on the one hand and the
Indemnified Parties on the other hand but also the relative fault of the
Corporation and the Indemnified Parties, as well as any relevant equitable
considerations; provided that the Indemnified Parties shall not in any event be
liable to pay or contribute, in the aggregate, any amounts in excess of the
amount of the fees actually received by the Indemnified Parties pursuant to the
Agreement.

The Corporation agrees that in case any legal proceeding shall be brought
against the Corporation and/or Orion or any other Indemnified Party by any
governmental commission or regulatory authority or any stock exchange or other
entity having regulatory authority, either domestic or foreign, or if any such
entity shall investigate the Corporation and/or Orion or any other Indemnified
Party and Orion or such other Indemnified Party shall be required to testify in
connection therewith or shall be required to respond to procedures designed to
discover information regarding, in connection with or by reason of the
Agreement, the Engagement, or the performance of professional services rendered
to the Corporation by Orion thereunder, Orion or such other Indemnified Party
shall have the right to employ its own counsel in connection therewith, provided
that such counsel is acceptable to the Corporation, acting reasonably, and the
reasonable fees and expenses of such counsel as well as the reasonable costs
(including an amount to reimburse Orion for time spent by its, or any of its
affiliates’, directors, officers, employees, partners, shareholders or agents
(collectively “Personnel”) in connection therewith) and out-of-pocket expenses
incurred by the Personnel in connection therewith shall be paid by the
Corporation as they occur.

Promptly after receiving notice of an action, suit, proceeding or claim against
Orion or any other Indemnified Party or receipt of notice of the commencement of
any investigation which is based, directly or indirectly, upon any matter in
respect of which indemnification may be sought from the Corporation,

 

    Orion Securities Inc.



--------------------------------------------------------------------------------

Orion will notify the Corporation in writing of the particulars thereof, will
provide copies of all relevant documentation to the Corporation and, unless the
Corporation assumes the defence thereof, will keep the Corporation advised of
the progress thereof and will discuss all significant actions proposed. The
omission so to notify the Corporation shall not relieve the Corporation of any
liability which the Corporation may have to Orion or any other Indemnified Party
except only to the extent that any such delay in giving or failure to give
notice as herein required materially prejudices the defence of such action,
suit, proceeding, claim or investigation or results in any material increase in
the liability which the Corporation would otherwise have under this indemnity
had Orion not so delayed in giving or failed to give the notice required
hereunder.

The Corporation shall be entitled, at its own expense, to participate in and, to
the extent it may wish to do so, assume the defence thereof, provided such
defence is conducted by experienced and competent counsel. Upon the Corporation
notifying Orion in writing of its election to assume the defence and retaining
counsel, the Corporation shall not be liable to Orion or any other Indemnified
Party for any legal expenses subsequently incurred by them in connection with
such defence. If such defence is assumed by the Corporation, the Corporation
throughout the course thereof will provide copies of all relevant documentation
to Orion, will keep Orion advised of the progress thereof and will discuss with
Orion all significant actions proposed.

Notwithstanding the foregoing paragraph, any Indemnified Party shall have the
right, at the Corporation’s expense, to employ counsel of such Indemnified
Party’s choice (provided that such counsel is acceptable to the Corporation,
acting reasonably), in respect of the defence of any action, suit, proceeding,
claim or investigation if: (i) the employment of such counsel has been
authorized by the Corporation; or (ii) the Corporation has not assumed the
defence and employed counsel therefor within a reasonable time after receiving
notice of such action, suit, proceeding, claim or investigation; or
(iii) counsel retained by the Corporation or the Indemnified Party has advised
the Indemnified Party that representation of both parties by the same counsel
would be inappropriate for any reason, including without limitation because
there may be legal defences available to the Indemnified Party which are
different from or in addition to those available to the Corporation (in which
event and to that extent, the Corporation shall not have the right to assume or
direct the defence on the Indemnified Party’s behalf) or that there is a
conflict of interest between the Corporation and the Indemnified Party or the
subject matter of the action, suit, proceeding, claim or investigation may not
fall within the indemnity set forth herein (in either of which events the
Corporation shall not have the right to assume or direct the defence on the
Indemnified Party’s behalf).

No admission of liability and no settlement, compromise or termination of any
action, suit, proceeding, claim or investigation shall be made without the
consent of the Indemnified Parties affected, such consent not to be unreasonably
withheld. No admission of liability shall be made and the Corporation shall not
be liable for any settlement of any action, suit, proceeding, claim or
investigation made without its consent, such consent not to be unreasonably
withheld.

The Corporation hereby acknowledges that Orion acts as trustee for the other
Indemnified Parties of the Corporation’s covenants under this indemnity
agreement with respect to such persons and Orion agrees to accept such trust and
to hold and enforce such covenants on behalf of such persons.

The indemnity and contribution obligations of the Corporation hereunder shall be
in addition to any liability which the Corporation may otherwise have (including
without limitation under the attached letter agreement), shall extend upon the
same terms and conditions to the Indemnified Parties and shall be binding upon
and enure to the benefit of any successors, permitted assigns, heirs and
personal representatives of the Corporation, Orion and any other Indemnified
Party. The foregoing provisions shall survive the completion of professional
services rendered under the Agreement or any termination of the authorization
given by the Agreement.

 

    Orion Securities Inc.